           Case
USCA4 Appeal:     1:17-cv-00132-CCB
              18-1483    Doc: 61-2        Document   95 Filed 03/11/19
                                           Filed: 03/11/2019   Pg: 1 of 2
                                                                          Page 1 of 26
                                                                                     Total Pages:(4 of 5)




                                                                     FILED: March II, 2019


                             UNITED STATES COURT OF APPEALS
                                 FOR THE FOURTH CIRCUIT



                                               No. 18-1483
                                         (1: 17-cv-00 132-CCB)


        PARADISE WIRE & CABLE DEFINED BENEFIT PENSION PLAN;
        HOLLINGSWORTH, MENDENHALL AND MCFADDEN, LLC; IG
        HOLDINGS, INCORPORATED; IG REVOCABLE TRUST; DR. STUART
        WOLLMAN; SHEILA ROSENBERG; RENE DEMEULE, Individually on behalf
        of themselves and all others similary situated

                      Plaintiffs - Appellants

        v.

       EDWARD M. WElL, JR.; AMERlCAN REALTY CAPITAL RETAIL
       ADVISOR, LLC; DAVID GONG; LISA D. KABINICK; STANLEY PERLA;
       NICHOLAS RADESCA; LESLIE D. MICHELSON; EDWARD G. RENDELL;
       AMERlCAN REALTY CAPITAL - RETAIL CENTERS OF AMERlCA,
       INCORPORA TED; AR GLOBAL INVESTMENTS LLC; AMERlCAN
       FINANCE TRUST, INCORPORATED

                     Defendants - Appellees



                                           JUDGMENT


              In accordance with the decision of this court, the judgment of the district

       court is affirmed.
           Case 1:17-cv-00132-CCB Document 95 Filed 03/11/19 Page 2 of 26
USCM Appeal: 18-1483    Doc: 61-2        Filed: 03/11/2019   Pg: 2 of 2          Total Pages:(5 of 5)



             This judgment shall take effect upon issuance of this court's mandate in

       accordance with Fed. R. App. P. 41.

                                             /s/ PATRICIA S. CONNOR. CLERK
              Case 1:17-cv-00132-CCB Document 95 Filed 03/11/19 Page 3 of 26
USCA4 Appeal: 18.1483       Doc: 60          Filed: 03/11/2019      Pg: 1 of 21




                                                   PUBLISHED

                                UNITED STATES COURT OF APPEALS
                                    FOR THE FOURTH CIRCUIT


                                                    No. 18-1483


         PARADISE  WIRE & CABLE DEFINED BENEFIT PENSION          PLAN;
         HOLLINGSWORTH,   MENDENHALL    AND   MCFADDEN,       LLC;   IG
         HOLDINGS, INCORPORATED;  IG REVOCABLE TRUST; DR. STUART
         WOLLMAN; SHEILA ROSENBERG; RENE DEMEULE, Individually on behalf
         of themselves and all others similarly situated,

                       Plaintiffs - Appellants,

         v.
         EDWARD M. WElL, JR.; AMERICAN      REALTY CAPITAL   RETAIL
         ADVISOR, LLC; DAVID GONG; LISA D. KABINICK; STANLEY PERLA;
         NICHOLAS RADESCA; LESLIE D. MICHELSON; EDWARD G. RENDELL;
         AMERICAN REALTY CAPITAL - RETAIL CENTERS OF AMERICA,
         INCORPORATED;    AR GLOBAL   INVESTMENTS    LLC; AMERICAN
         FINANCE TRUST, INCORPORATED,

                        Defendants - Appellees.


         Appeal from the United States District Court for the District of Maryland, at Baltimore.
         Catherine C. Blake, District Judge. (I: 17-cv-00 132-CCB)


                                                                            Decided:     March II, 2019
          Argued: December II, 2018


          Before NIEMEYER, DUNCAN, and QUATTLEBAUM,                    Circuit Judges.


          Affirmed by published opinion.          Judge Quattlebaum wrote the opinion, in which Judge
          Niemeyer and Judge Duncanjoined.
            Case 1:17-cv-00132-CCB Document 95 Filed 03/11/19 Page 4 of 26
USCA4 Appeal: 18-1483     Doc: 60        Filed: 03/11/2019   Pg: 2 of 21




        ARGUED: Jeffrey Simon Abraham, ABRAHAM, FRUCHTER & TWERSKY, LLP,
        New York, New York, for Appellants.       George Stewart Webb, Jr., VENABLE LLP,
        Baltimore, Maryland, for Appellees.      ON BRIEF: John B. Isbister, TYDINGS &
        ROSENBERG, LLP, Baltimore, Maryland, for Appellants. John T. Prisbe, Michael J.
        Wilson, VENABLE LLP, Baltimore, Maryland, for Appellees American Finance Trust,
        Inc. and American Realty Capital - Retail Centers of America, Incorporated. Reid M.
        Figel, David L. Schwarz, Daniel V. Dorris, KELLOGG HANSEN TODD FIGEL &
        FREDERICK PLLC, Washington, D.C., for Appellees American Realty Capital Retail
        Advisor, LLC, AR Global Investments LLC, Nicholas Radesca and Edward M. Weil, Jr.
        Jay A. Dubow, Matthew D. Foster, Christopher B. Chuff, PEPPER HAMILTON LLP,
        Philadelphia, Pennsylvania, for Appellees David Gong, Lisa Kabnick, and Stanley Perla.
        Eric N. Whitney, Jeffrey A. Fuisz, ARNOLD & PORTER KA YE SCHOLER LLP, New
        York, New York, for Appellees Leslie D. Michelson and Edward G. Rendall.




                                                   2
             Case 1:17-cv-00132-CCB
USCA4 Appeal: 18-1483    Doc: 60    Document
                                    Filed:       95 FiledPg:
                                           03/11/2019     03/11/19
                                                             3 of 21 Page 5 of 26




        QUA TTLEBAUM, Circuit Judge:

                This case arises from the merger of American Realty Capital - Retail Centers of

        America, Inc. ("RCA") and American Finance Trust, Inc. ("A FIN"). After the merger,

        the shareholders of RCA discovered information about AFIN's financial condition that

        indicated AFIN was worth less and was less healthy than represented                 in the proxy

        statement that induced their vote for the merger. Believing they had been misled, the

        RCA shareholders sued alleging the proxy statement was false and misleading under the

         federal securities   laws. However,   the statements        complained   of were not false or

        misleading   and the alleged omissions     were addressed         by narrowly   tailored warning

         language. Therefore, we affirm the district court's dismissal of the claims.

                                                      I.

                RCA and AFIN's merger stems from their relationship with a business known as

        AR Global Investments LLC ("AR Global").           1   AR Global, directly and through entities it

         owns, creates and sells ownership     interests in real estate investment trusts, which are

         sometimes referred to as REITs2 AR Global's              affiliates then manage the day-to-day

         operations of those REITs including the purchase, sale and rental of real estate assets.

         This business model has historically produced substantial fee revenue for AR Global.


                 1 The facts described are taken from the complaint since we review the district
         court's order granting a motion to dismiss pursuant to Rule l2(b)(6) of the Federal Rules
         of Civil Procedure.

                2REITs in a general sense are modeled after mutual funds and purport to provide
         smaller investors the opportunity to share in the risks and rewards of real estate
         investment with relatively favorable tax consequences.



                                                       3
             Case 1:17-cv-00132-CCB Document 95 FiledPg:
                                                      03/11/19
                                                         4 of 21 Page 6 of 26
USCA4 Appeal: 18-1483       Doc: 60        Filed: 03/11/2019




               Consistent with its business model, AR Global, through an affiliated company,

        created RCA and AFIN and sold ownership interests in them. In addition, one of AR

        Global's affiliates managed their day-to-day operations.

               In 2014 and 2015, financial improprieties       regarding several companies affiliated

        with AR Global became public. As a result, a number of the REITs with whom AR

         Global had management contracts terminated AR Global as their asset manager. Fearing

        the loss of management fee revenue from additional terminations, AR Global developed a

        plan to prevent other REITs from terminating their contracts. To effectuate this plan, AR

         Global attempted to merge REITs with freely terminable management            agreements   into

         REITs with longer management      agreements       that were more difficult, if not virtually

         impossible, to break.

                AFIN had a management contract with AR Global that was difficult to terminate

         because it had a twenty-year   term. By contrast, RCA had a management           contract that

         could be easily terminated because it only required sixty days' written notice and could

         be terminated without cause. Consistent with its plan, AR Global sought to merge RCA

         into AFIN to prevent RCA from terminating          AR Global as its asset manager, thereby

         protecting future management fee revenues.

                In response to the efforts of AR Global, in early 2016, AFIN and RCA began

         merger negotiations.    On September    7, 2016, RCA announced          a merger agreement

         between the two REITs. Under the terms of the agreement, RCA was to merge into AFIN

         so that AFIN would be the surviving entity after the merger. In other words, the RCA

         shareholders would become AFIN shareholders. The merger agreement provided that the


                                                        4
             Case 1:17-cv-00132-CCB Document 95 FiledPg:
                                                      03/11/19
                                                         5 of 21 Page 7 of 26
USCA4 Appeal: 18-1483        Doc: 60        Filed: 03/11/2019




        RCA shareholders would receive a combination of cash and AFIN stock, estimated to be

        $10.26, in exchange for each of their RCA shares.

               The      merger   had to be approved    by RCA's     shareholders.   To solicit   the

        shareholders'     vote on the merger, on or about December      16, 2016, RCA's   directors

        disseminated a proxy statement (the "Proxy") to the RCA shareholders. Like the merger

        agreement,      the Proxy estimated that the RCA shareholders   would receive $10.26 per

        RCA share from the merger.

               An estimate, by its very nature, is not certain. To know the actual-rather        than

        estimated-value      the RCA shareholders would receive for their RCA shares, the current

         per share net asset value ("NAY") of AFIN stock would have been needed. However,

         AFIN's most recent calculation of its NAY was effective as of December 31, 20 IS. As of

         that date, the value of AFIN's NAY was $24.17. Even though it was almost a year old at

         the time, AFIN's $24.17 NAY, effective as of December 31, 2015, was used to arrive at

         the $10.26 per share estimate of the value to be received by the RCA shareholders.

                Of course, changes in AFIN's NAY after December 31, 2015, would necessarily

         affect the actual value received by the RCA shareholders    from the merger. If the NAY

         increased after December 31, 2015 due to improvements       in AFIN's financial condition,

         the actual value to the RCA shareholders      from the merger would be greater than the

         $10.26 per share estimate. On the other hand, if AFIN's fortunes worsened and the NA Y

         decreased from its December 31, 20 IS value, the actual per share value to the RCA

         shareholders from the merger would be less than $10.26.




                                                       5
               Case 1:17-cv-00132-CCB Document 95 FiledPg: 03/11/19
                                                           6 of 21  Page 8 of 26
                                     Filed: 03/11/2019
USCA4 Appeal: 18-1483         Doc: 60




               In addition      to the information   about the value to be received            by the RCA

        shareholders,     the Proxy     also contained   information        about AFIN     and its financial

        condition,      including   projections   of AFIN's       future    financial   performance.   These

         projections were referred to as Standalone Projections.

                In February 2017, the RCA shareholders              narrowly approved the merger by a

         50.21 % majority. Shortly after the merger, industry commentators              began to question the

         financial benefit of the merger to the RCA shareholders.                 For example,    an industry

         publication issued an article entitled "St. Valentine's Day Massacre" which described the

                                                                      3
         damage the merger inflicted on the RCA shareholders.

                In the months following the merger, the RCA shareholders                 learned from several

         SEC filings from AFIN information about AFIN's financial condition the shareholders

          did not know before the merger. First, they learned of a $27.3 million loss to AFIN

          caused by SunTrust Bank's decision not to renew leases for forty-five bank branches.

          Second, they learned that AFIN's estimated NAVas                 of December 31, 2016, was $23.37

          per share, down from the $24.17 per share value referenced in the merger agreement and

          the Proxy. Third, they learned AFIN's real estate rental income (excluding income on

           properties previously owned by RCA and acquired in the merger) had decreased by 3.7%



                    ) The phrase "St. Valentine's Day Massacre" was popularized by the 1929
           shooting ordered by the notorious mobster Al Capone. On February 14, 1929, in
           retaliation for George "Bugs" Moran placing a bounty for Capone's death, Capone
           ordered the destruction of Moran and his gang. In carrying out Capone's orders, the men
           dressed as police officers, entered Moran's headquarters, lined up Moran's henchmen and
           executed them.



                                                              6
               Case 1:17-cv-00132-CCB Document 95 FiledPg: 03/11/19
                                                           7 of 21  Page 9 of 26
                                     Filed: 03/11/2019
USCA4 Appeal: 18-1483       Doc: 60




        from the same quarter the year before. Fourth, they learned AFIN was reducing its annual

         dividend distribution by more than 20%. Fifth, the RCA shareholders learned of AFIN's

         January 31, 2017 sale of its Merrill Lynch properties at a higher capitalization rate than

         the capitalization rate used to calculate the December 31, 2015 NAY and thus at a price


         that might lower AFIN's NAY.
                Believing this information was known at the time of the merger and should have

         been disclosed in the Proxy, eight named plaintiffs brought this putative class action on

          behalf of the former RCA shareholders     (the "RCA Shareholders").       They alleged RCA,

          along with its directors Leslie D. Michelson and Edward G. Rendell and AR Global's

          CEO Edward M. Weil, Jr. ("Defendants")4,          violated Section     l4(a) of the Securities

          Exchange      Act and Securities   and Exchange        Commission    ("SEC")    Rule   l4a-9   by

          disseminating    a false and misleading proxy statement to solicit approval of the merger

           between RCA and AFIN. Defendants          moved to dismiss this claim pursuant to Rule

           12(b)(6) of the Federal Rules of Civil Procedure. The district court granted the motions


                    4 In addition to these defendants, the RCA Shareholders also sued AR Global, its
           affiliate American Realty Capital Retail Advisor, LLC and AFIN along with AFIN's
           directors Nicholas Radesca, David Gong, Stanley Perla and Lisa D. Kabinick. The RCA
           Shareholders alleged nine counts of securities laws violations. The district court
           dismissed all nine. Only two were appealed. AR Global, American Realty Advisor, LLC,
            Radesca, Gong, Perla and Kabinick were named as defendants in the counts that were
            dismissed by the district judge, but not appealed.
                   All of these defendants are listed as active parties in the district   court's order and
            on our docket. However, Michelson, Rendell, AR Global Investments              LLC, AFIN and
            RCA do not appear to remain defendants after the amended complaint             was filed. To the
            extent they do remain, however, any claims against them would be              dismissed by this
            decision.



                                                           7
              Case 1:17-cv-00132-CCBFiled:
                                       Document    95 Filed
                                           03/11/2019    Pg:03/11/19
                                                             8 of 21 Page 10 of 26
USCA4 Appeal: 18-1483       Doc: 60




        related to this claim. The RCA Shareholders timely appealed, and we have jurisdiction of

        this appeal pursuant to 28 U.S.c.    S   1291.

                                                         II.

                This Court reviews an order granting               a motion to dismiss    de novo. Nemet

         Chevrolet, Ltd. v. ConsumerajJairs.com,         Inc., 591 F.3d 250, 253 (4th Cir. 2009). A

         motion to dismiss pursuant to Rule 12(b)(6) tests the sufficiency of the claims pled in a

         complaint. To sufficiently plead a claim, the Federal Rules of Civil Procedure require that

         "[aJ pleading that states a claim for relief must contain            a short and plain statement of

         the claim showing that the pleader is entitled to relief           " Fed. R. Civ. P. 8(a)(2).

                 To meet the Rule 8 standard and survive a motion to dismiss, "a complaint must

          contain sufficient   factual matter, accepted as true, to 'state a claim to relief that is

          plausible on its face.'" Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic

          Corp. v. Twombly, 550 U.S. 544, 570 (2007». To contain sufficient factual matter to

          make a claim plausible, the factual allegations             must "allow[]   the court to draw the

          reasonable inference that the defendant is liable for the misconduct alleged." Id.

                  A court should grant a Rule 12(b)(6) motion if, "after accepting all well-pleaded

           allegations   in the plaintiffs   complaint     as true and drawing         all reasonable    factual

           inferences from those facts in the plaintiffs           favor, it appears certain that the plaintiff

           cannot prove any set of facts in support of his claim entitling him to relief." Edwards v.

           City o/Goldsboro,     178 F.3d 231, 244 (4th Cir. 1999).




                                                               8
               Case 1:17-cv-00132-CCB Document 95 FiledPg: 03/11/19
                                                            9 of 21 Page 11 of 26
                              Doc: 60Filed: 03/11/2019
USCA4 Appeal: 18-1483




                                                       III.

                Using this standard, we review the RCA Shareholders'          Section 14(a) and Rule

         14a-9 claim. Section 14(a) makes it unlawful to solicit a proxy in violation of applicable

         SEC rules and regulations. 15 U.S.c.     S 78n(a).   SEC Rule 14a-9, promulgated pursuant to

         Section 14(a), prohibits the solicitation of proxies through a proxy statement that contains

          false or misleading material facts or omits any material fact that leaves a proxy statement

                               5
          false or misleading.
                 Whether      a statement   or omission   is materially   misleading   "depends   on the

          perspective of a reasonable investor." Gmnicare, Inc. v. Laborers Dis!. Council Cons!.

          Indus. Pension Fund, 135 S. Ct. 1318, 1327 (2015). For a fact to be material, "there must

          be a substantial likelihood that the disclosure of the omitted fact would have been viewed

           by the reasonable investor as having significantly       altered the total mix of information

           made available." TSC Indus., Inc. v. Northway, Inc., 426 U.S. 438, 449 (1976) (internal


           quotation marks omitted).


                   5   SEC Rule l4a-9 states:
                   No solicitation subject to this regulation shall be made by means of any
                   proxy statement, form of proxy, notice of meeting or other communication,
                   written or oral, containing any statement which, at the time and in the light
                   of the circumstances under which it is made, is false or misleading with
                   respect to any material fact, or which omits to state any material fact
                   necessary in order to make the statements therein not false or misleading or
                   necessary to correct any statement in any earlier communication with
                    respect to the solicitation of a proxy for the same meeting or subject matter
                       which has become false or misleading.

             17 C.F.R.    S 240.14a-9(a).


                                                               9
              Case 1:17-cv-00132-CCB Document 95 Filed
                                                    Pg:03/11/19
                                                        10 of 21 Page 12 of 26
                                              Filed: 03/11/2019
USCM Appeal: 18-1483       Doc: 60



               The RCA Shareholders       allege the Proxy was materially misleading         due to its

        statements and omissions regarding: (A) the AFIN NAY; (B) the sale of the Merrill

        Lynch properties; (C) SunTrust Bank; and (D) the AFIN Standalone               Projections.   We


         address these allegations in turn.

                                                      A.

                The RCA Shareholders argue that the Proxy's repeated references to AFIN's NAY

         as $24.17 were materially false or misleading because, by the time the Proxy was issued,

         AFIN's NAY was no longer $24.17. The RCA Shareholders claim that, by the time the

          Proxy was disseminated,    the events causing AFIN's NAY to decrease were known and

          should have been disclosed. To put it plainly, they claim the information about the NAY

          in the Proxy was outdated, and that Defendants knew it but failed to disclose the updated


          information.
                  To consider those allegations, we turn to the language of the Proxy which the

           RCA Shareholders     incorporated    into the amended complaint by reference. See Tellabs,

           Inc. v. Makar Issues & Rights, Ltd., 551 U.S. 308, 322 (2007) (holding that a court may

           consider documents      incorporated    into the complaint   by reference   when ruling on a

            12(b)(6) motion). The Proxy stated AFIN's NAY of $24.17 was effective as of December

            31, 20 15. The RCA Shareholders do not allege the NAY was incorrect as of that date.




                                                             10
             Case 1:17-cv-00132-CCBFiled:
                                     Document    95 Filed
                                          03/11/2019
                                                          03/11/19 Page 13 of 26
                                                       Pg: 11 of 21
USCM Appeal: 18-1483         Doc: 60



        Moreover, the Proxy did not state AFIN's           current NAY was $24.17. Therefore,        the
                                                                                6
        statements in the Proxy about the NAY were not false or misleading.

               Regarding the RCA Shareholders'        allegation that AFIN's NAY should have been

         updated, the Proxy included multiple warnings on that very point. First, the Proxy warned

         that AFIN's NAY of $24.17 did not reflect events after December 31, 2015, that would

         affect AFIN's NAY. Second, the Proxy warned that the exchange rate, which was based

          on the NAY, would not be updated. Third, the Proxy warned that changes in the business,

          operations, financial position and prospects of either company might affect the value of

          AFIN or RCA. Fourth, the Proxy warned that the RCA Shareholders could not be sure of
                                                                                                           7

          the value of AFIN's common stock they would receive upon finalization of the merger.

                  This warning language in the Proxy implicates what is known as the "bespeaks

           caution" doctrine. Under that doctrine, claims are "subject to dismissal if cautionary

            language    in    the    offering   document    negates   the   materiality   of   the   alleged

            misrepresentations      or omissions." Gasner v. Ed. of Supervisors,    103 FJd 351, 358 (4th

            Cir. 1996). While general warnings may not negate the materiality of misrepresentations



                    6To further address this point, the December 31, 2015 NAY estimate was
             approved and released by AFIN on March 17,2016. The Proxy stated that AFIN prepares
             annual statements of estimated share values. Consistently, AFIN's next NAY estimate
             was released approximately a year later.
                     7 The Proxy even included a summary of the financial analysis prepared by BMO

              Capital Markets Corp. ("BMO") which served as AFIN's financial advisor for the
              merger. The analysis revealed that AFIN's NAY was likely not $24.17 at the time of the
              merger. As the amended complaint points out, BMO's analysis indicated that AFIN's
              NAY was between $20.65 and $23.37.



                                                               II
USCA4 Appeal: Case 1:17-cv-00132-CCB
              18-1483    Doc: 60      Document
                                     Filed:        95
                                            03/11/2019       Filed 03/11/19 Page 14 of 26
                                                                 Pg: 12 of 21




        or omissions, specific warnings that are tailored to address the alleged misrepresentation

        or omission may negate their materiality when the total mix of information would not be

        significantly altered by the disclosures sought by the plaintiffs. Compare Singer v. Reali,

        883 F.3d 425, 442-43      (4th Cir. 2018) (finding that despite the general warnings, the

        omission in question was materially misleading because the reasonable investor would

        have viewed the total mix of information significantly altered if the omission had been

        disclosed), with Gasner, 103 F.3d at 359-60 (dismissing claims of misrepresentation    and

        omissions where the cautionary statements were tailored precisely to address the alleged

        misrepresentation   or omission).   8


               Unlike the brief and general warning this Court found insufficient to preclude a

       claim in Singer, the warnings in the Proxy are extensive, specific and tailored. Further,

       they address the very complaints the RCA Shareholders make about the NA V. As such,

       even accepting the allegations about the NAVas        true, the warnings here negated the

       materiality of the alleged statements and omissions concerning the $24.17 NAVas           of



               8 The caselaw on which we rely in reaching our result was largely developed in the
       context of SEC Rule IOb-5. Other circuits have construed Rule IOb-5 and Rule 14a-9
       similarly in defining misleading statements and omissions. See, e.g., Scauergood v.
       Perelman, 945 F.2d 618, 622 (3d Cir. 1991) (explaining that, with respect to the
       materiality requirement, "Rule 14a-9 can be viewed simply as a twin of Rule IOb-5
       applicable to misleading statements and omissions in proxy materials"); Golub v. PPD
       Corp., 576 F.2d 759, 764 (8th Cir. 1978) (explaining that "a decision ... rendered in the
       context of a Rule IOb-5 suit may well be applicable in a case involving [9] 14(a) and
       Rule 14a-9" because the two rules "are in pari materia and should be similarly
       construed"). We follow our sister circuits here and hold that the materiality doctrines at
       issue in this case that were developed in the Rule IOb-5 context are also applicable in the
       Rule 14a-9 context.




                                                   12
                Case 1:17-cv-00132-CCB Document 95 Filed 03/11/19 Page 15 of 26
USCA4 Appeal: 18-1483        Doc: 60           Filed: 03/11/2019       Pg: 13 of 21




        December 31,2015.       To find otherwise would be to ignore the express warning language

        of the Proxy.

                In their briefs, the RCA Shareholders point to authority for the proposition that

        statements can be misleading if factual information in disclosure documents is known to

        be false. Significantly, however, this case does not involve such a situation. This case

        involves statements that were allegedly false and misleading because they were outdated.

        But the statements identified their effective date and are not disputed as of that effective

        date. Further, they were followed by warnings that the statements             may no longer be

        accurate and would not be updated. The RCA Shareholders                 point to no precedent

        addressing facts like those present here.

               While the RCA Shareholders'            desire for updated information about AFIN's NA V

        is understandable,   they had every right to walk away from the merger if they were not

        satisfied with outdated financial information. They had every right to decide not to go

        forward if they were not given current NA V numbers. The razor thin merger vote might

        reflect that sentiment     from some of the shareholders.         But given the Proxy's     clear

        warnings, the RCA Shareholders cannot make a plausible claim that the Proxy statements

        regarding AFIN's NA V were materially false or misleading. For the foregoing reasons,

        accepting the allegations     in the complaint as true and drawing all reasonable         factual

        inferences in favor of the RCA Shareholders,            the allegations concerning AFIN's NA V

        fail to state a plausible claim for relief.




                                                           13
USCA4 Appeal: Case  1:17-cv-00132-CCB
              18-1483    Doc: 60
                                         Document 95
                                      Filed: 03/11/2019
                                                                      Filed 03/11/19 Page 16 of 26
                                                                         Pg: 14 of 21




                                                          B.

                 The RCA       Shareholders    also   allege     the Proxy    failed   to disclose   material

        information about AFIN's sale of the Merrill Lynch properties. Specifically, they allege

        the capitalization rate for the transaction was 8.60%, almost two percentage points higher

        than AFIN's overall capitalization rate associated with its December 31, 2015 NAV. The

        RCA Shareholders       claim the omission of the higher capitalization          rate for the Merrill

        Lynch properties-which          indicates a sale of those properties at a price that might lower

        AFIN's      NAV from its December         31, 2015 value-made          references   in the Proxy to

        AFIN's December 31, 2015 NA V materially misleading.

                 Although carved out as a separate argument in their briefs, these allegations are

        essentially   no different from the allegations         about the NA V. The RCA Shareholders

        claim an event that occurred after the December 31, 2015, which had the effect of

        lowering AFIN's NA V, should have been disclosed. But that is exactly what the Proxy

        warned would not be done.

                 The same warnings described above apply to the alleged statements and omissions

        regarding     the Merrill Lynch capitalization         rate. See discussion    supra Section lILA.

        Again, given those clear warnings, the RCA Shareholders cannot make a plausible claim

        that the alleged omissions regarding the Merrill Lynch capitalization rate made the Proxy

        materially false or misleading. For the foregoing reasons, accepting the allegations in the

        complaint as true and drawing all reasonable             factual inferences in favor of the RCA

        Shareholders, the allegations concerning the Merrill Lynch capitalization rate fail to state

        a plausible claim for relief.


                                                         14
               Case 1:17-cv-00132-CCB Document 95 Filed 03/11/19 Page 17 of 26
USCA4 Appeal: 18-1483      Doc: 60          Filed: 03/11/2019     Pg: 15 of 21




                                                       C.

               The RCA Shareholders       also allege that the Proxy's   failure to disclose a loss

        resulting from SunTrust Bank's decision not to renew leases for forty-five branches was

         materially misleading. Specifically, they assert that the Proxy's discussion of AFIN's

         relationship with SunTrust Bank-which        accounted for 17.8% of AFIN's rental income

        as of September 30, 2016-was         materially misleading because it failed to disclose a

        $27.3 million loss with respect to forty-five of Sun Trust's bank branches.

               The decision to take the loss was not made until after the merger. The RCA

         Shareholders claim that even if the loss did not have to be disclosed in the Proxy because

         it was not finalized until after the merger, the conditions leading up to the loss were

         known and should have been disclosed in the Proxy.

                To consider this claim, we tum again to the language of the Proxy. While the

         $27.3 million loss was not specified, the Proxy disclosed extensive information about the

         SunTrust properties. It disclosed the underlying properties leased to SunTrust and, for

         each property, it also disclosed the initial acquisition and improvement     costs, the total

         capital costs, accumulated   depreciation,   annual rental income, encumbrances    and lease

         expiration dates. The Proxy also disclosed that SunTrust had declared its intention to

         vacate when the lease expired for forty-five of its bank branch properties. In light of this

         information, which was disclosed, we find that the omission of the specific amount of the

         loss for the SunTrust properties and the conditions leading to it did not render the Proxy

         materially misleading.




                                                        15
                  Case 1:17-cv-00132-CCBFiled:
                                           Document    95 Filed
                                               03/11/2019
                                                                03/11/19 Page 18 of 26
                                                             Pg: 16 of 21
USCA4 Appeal: 18-1483       Doc: 60




                  Further, the warnings described above apply to these allegations                     as well. See

        discussion supra Section lILA. The loss at issue here is the type of event that the Proxy

        warned could happen after December 31, 2015. The Proxy made clear that, if such an

        event did happen, it would not be reflected in updated disclosures.                      Thus, given the

        Proxy's     clear     warnings    that the    information     would     not be included,             the RCA

        Shareholders        cannot now make a plausible claim that the alleged omissions made the

        Proxy materially false or misleading. For the foregoing reasons, accepting the allegations

        in the complaint as true and drawing all reasonable factual inferences in favor of the RCA

        Shareholders, the allegations concerning the SunTrust properties fail to state a plausible

        claim for relief.

                                                             D.

                  The RCA Shareholders          also allege that AFIN's Standalone Projections rendered

        the Proxy materially misleading. The Proxy contained a two-page section referred to as

        Standalone     Projections       that   included   a chart     projecting     AFIN's        future    financial

        performance.        The RCA Shareholders           allege   that the Standalone         Projections       were

        materially false or misleading because they omitted information that: (I) several of the

        areas of projected performance had declined in 2016 before the merger; (2) AFIN's rental

        income had grown only by 2% in 2016; and (3) AFIN's                         disappointing     rental income

        growth resulted from the sale of the Merrill Lynch properties and the Sun Trust Bank loss

        described above. Essentially,           the RCA Shareholders       argue that this negative financial

        information should have been disclosed and, because it was not, the RCA Shareholders

         were not given the full picture of AFIN's                  financial   condition.     Further,      the RCA


                                                             16
               Case 1:17-cv-00132-CCB Document 95 Filed   03/11/19 Page 19 of 26
                                                       Pg: 17 of 21
USCA4 Appeal: 18-1483    Doc: 60     Filed: 03/11/2019




        Shareholders     claim these omissions        left the Proxy        generally,     and the Standalone

        Projections specifically, materially false or misleading.

                The Standalone     Projections,     by their nature, related to events in the future.

         Projections of future performance are generally not actionable under the federal securities

         laws as long as they are not worded as guarantees. Raab v. Gen. Physics Corp., 4 F.3d

        286, 290 (4th Cir. 1993). However, the Supreme Court has held that statements                         of

         opinion may be actionable if the statement omits material facts and if "those facts conflict

         with what a reasonable investor would take from the statement itself ....                 " Omnicare,

         135 S. Ct. at 1329. Despite that holding, Omnicare cautions that "whether an omission

         makes an expression of opinion misleading always depends on context." !d. at 1330. An

         investor reads each statement "in light of all its surrounding                  text, including hedges,

         disclaimers,    and apparently   conflicting   information."       Id. "[A]n omission that renders

         misleading a statement of opinion when viewed in a vacuum may not do so once that

         statement is considered, as is appropriate, in a broader frame." Id. A reasonable investor

         is expected to understand a statement of opinion in its full context and there will only be

         liability for "the omission of material facts that cannot be squared with such a fair

         reading." Id.

                 Based on this authority,         the allegations    of the RCA Shareholders            must be

         considered      in the context   of the warning         language    presented     with the Standalone

          Projections. The Proxy contained nearly a page and a half of context including specific

          and tailored cautionary language regarding the estimates. First, it stated that "the AFIN

          Standalone Projections, is not being included in this joint proxy statement/prospectus                 to


                                                            17
             Case 1:17-cv-00132-CCB Document     95 FiledPg:
                                    Filed: 03/11/2019
                                                         03/11/19
                                                             18 of 21 Page 20 of 26
USCA4 Appeal: 18-1483       Doc: 60




        influence your vote ....   " J.A. 223. The Proxy explained that the Standalone Projections

        were only disclosed because they had been made available to various professionals in the

        merger negotiation process.

               The Proxy then warned that including the projections did not indicate that AFIN,

        their advisors or any other person ever considered "the AFIN Standalone Projections to

        be material or to be necessarily      predicative    of actual future results and the AFIN

        Standalone Projections should not be relied upon as such." Jd. It also stated that "[t)here

        can be no assurance that the AFIN Standalone Projections will be realized or that actual

        results will not be significantly higher or lower than forecasted." /d.

                And if there were still any question about the materiality of the projections, the

        Proxy added that "although the AFIN Standalone Projections presented below is [sic)

         presented   with numerical   specificity,   these projections   are not factual.   The AFIN

         Standalone Projections were based on numerous variables and assumptions             that were

         deemed to be reasonable as of the respective dates when the projections were finalized.

         These assumptions are inherently uncertain .... " /d.

                The Proxy went further to make clear that the Standalone Projections were subject

         to change. The warnings language stated that the "AFIN Standalone Projections reflect

         assumptions that are subject to change and do not reflect revised prospects for AFIN's

         business, changes in general business or economic conditions or any other transaction or

         event that has occurred or may occur ....     " J.A. 223-224. Consistently,   it added "A FIN

         has not prepared revised standalone projections to take into account other variables that

         have changed since the dates on which the AFIN Standalone Projections were finalized."


                                                        18
USCA4 Appeal:Case 1:17-cv-00132-CCB
              18-1483    Doc: 60               Document     95 FiledPg:
                                               Filed: 03/11/2019     03/11/19
                                                                        19 of 21 Page 21 of 26




        l.A. 224. It again warned that "(t]here can be no assurance that the AFIN Standalone

        Projections will be realized or that AFIN's future financial results will not materially vary

        from the AFIN Standalone Projections." Id.

                The Proxy even advised that despite the possibility         of change, the projections

       would not be updated. The Proxy emphasized that AFIN did "not intend to update or

       othenvise     revise the AFIN Standalone      Projections   to reflect circumstances       existing

       after the date when made or to reflect the occurrence             of future    events, even in the

       event that any or all of the assumptions             underlying    such prospective       financial

       information    are no longer appropriate."     Id. (emphasis in original).

                Following the Supreme Court's guidance in Omnicare, the omissions alleged by

       the RCA Shareholders       can quite easily be squared with the language of the Proxy's

       extensive   and tailored   warnings.    In fact, those warnings     addressed     the very claims

       asserted by the RCA Shareholders.         In light of the Proxy's clear warnings, the alleged

       improper omissions cannot plausibly be material.

                Further, beyond the warning language, the Proxy contained information explaining

       AFIN's recent poor financial performance. The RCA Shareholders candidly explain that

       "(t]he   gravamen   of Plaintiffs'     claim with respect   to the Projections        is that they

       misleadingly portrayed AFIN as a growing enterprise." Appellants'             Reply Br. 7. But this

       statement and the allegations based on it are contradicted by the language in the Proxy.

       The Proxy did not portray AFIN as a financially "growing enterprise." In fact, it warned

       of the opposite.




                                                       19
USCA4 Appeal:Case 1:17-cv-00132-CCB
              18-1483    Doc: 60    Document
                                    Filed:       95 FiledPg:
                                           03/11/2019     03/11/19
                                                             20 of 21 Page                22 of 26




               The Proxy warned that "AFIN lias incurred operating losses and may not

        acllieve profitability." J.A. 135. (emphasis in original). It then provided the specific

        reason for that warning      explaining    "[ sJince its inception   in January    2013 through

        September 30, 2016, AFIN has incurred cumulative net losses ... equal to $62.6 million.

        The extent of AFIN's future operating losses and the timing of the profitability are highly

        uncertain, and AFIN may never achieve or sustain profitability." Id.

               It is difficult to imagine more clear warning language or language that would more

        squarely   address   the allegations   that a proxy      statement   was materially      false and

        misleading. Given the Proxy's clear warnings, the RCA Shareholders                cannot make a

        plausible claim that the alleged omissions made the Proxy materially false or misleading.

        For the foregoing reasons, accepting the allegations in the complaint as true and drawing

        all reasonable   factual inferences    in favor of the RCA Shareholders,          the allegations

        concerning the Standalone Projections fail to state a plausible claim for relief.9

                                                       IV.

               The federal securities     laws provide       important   protections   against   false and

        misleading   statements   and omissions.     However,     they do not provide       guarantees   of



               9  The RCA Shareholders also appeal the district court's ruling that they failed to
        state a plausible claim that RCA and AFIN violated Section 13(e) of the Securities
        Exchange Act of 1934, IS U.S.c. S 78m(e), and its accompanying regulation, SEC Rule
        13e-3, 17 C.F.R. S 240.13e-3. This appeal raises the question of whether there is an
        implied cause of action under Section 13(e). We need not address this issue in this case
        because, even if we were to imply a private cause of action, the RCA Shareholders' claim
        under this rule is duplicative of their Section 14(a) claim that we have already held to be
        insufficient. Thus, for the reasons stated above, the allegations concerning the Section
         13(e) claim fail to state a plausible claim for relief.



                                                        20
                Case 1:17-cv-00132-CCB Document 95 FiledPg:
                                                         03/11/19
                                                            21 of 21
                                                                     Page 23 of 26
USCA4 Appeal: 18-1483       Doc: 60    Filed: 03/11/2019




        financial success. Likewise, they do not render carefully tailored warnings meaningless.

        In the end, words matter, including words in proxy statements.        When the words of a

        proxy statement, like the ones in this case, are not false or misleading and contain tailored

        and specific warnings about the very ommissions that are the subject of the allegations,

        those words render the claim for relief implausible. The words in the Proxy here do just

        that.

                  As the district court correctly concluded, the complaint fails to state claims for

        which relief can be granted. For all the foregoing reasons, the judgment of the district

        court is

                                                                                       AFFIRMED.




                                                      21
            Case 1:17-cv-00132-CCB
USCA4 Appeal: 18-1483   Doc: 61-1
                                   Document 95 Filed 03/11/19 Page 24 of 26
                                    Filed: 03/11/2019 Pg: 1 of 3       Total Pages:(l of 5)


                                                                          FILED: March I I, 20 I9


                                UNITED STATES COURT OF APPEALS
                                    FOR THE FOURTH CIRCUIT

             No.    18- I483,          Paradise Wire & Cable Defined v. Edward Wei" Jr.
                                       1:17-cv-00132-CCB



                                       NOTICE OF JUDGMENT


        Judgment was entered on this date in accordance with Fed. R. App. P. 36. Please be
        advised of the following time periods:

        PETITION FOR WRIT OF CERTIORARI: To be timely, a petition for certiorari
        must be filed in the United States Supreme Court within 90 days of this court's entry of
       judgment. The time does not run from issuance of the mandate. If a petition for panel
       or en bane rehearing is timely filed, the time runs from denial of that petition. Review
       on writ of certiorari is not a matter of right, but of judicial discretion, and will be
       granted only for compelling reasons. (www.supremecourt.gOv)

       VOUCHERS FOR PA YMENT OF APPOINTED OR ASSIGNED COUNSEL:
       Vouchers must be submitted within 60 days of entry of judgment or denial of
       rehearing, whichever is later. If counsel files a petition for certiorari, the 60-day period
       runs from filing the certiorari petition. (Loc. R. 46(d)). Ifpayment is being made from
       CJA funds, counsel should submit the CJA 20 or CJA 30 Voucher through the CJA
       eVoucher system. In cases not covered by the Criminal Justice Act, counsel should
       submit the Assigned Counsel Voucher to the clerk's office for payment from the
       Attorney Admission Fund. An Assigned Counsel Voucher will be sent to counsel
       shortly after entry of judgment. Forms and instructions are also available on the court's
       web site, www.ca4.uscourts.gov. or from the clerk's office.

       BILL OF COSTS: A party to whom costs are allowable, who desires taxation of
       costs, shall file a Bill of Costs within 14 calendar days of entry of judgment. (FRAP
       39, Loc. R. 39(b)).
            Case 1:17-cv-00132-CCB Document   95 Filed 03/11/19
                                    Filed: 03/11/2019   Pg: 2 of 3
                                                                   Page 25 ofTotal
                                                                              26 Pages:(2 of 5)
USCA4 Appeal: 18-1483       Doc: 61-1


        PETITION FOR REHEARING AND PETITION FOR REHEARING EN
        BANC: A petition for rehearing must be filed within 14 calendar days after entry of
        judgment, except that in civil cases in which the United States or its officer or agency
         is a party, the petition must be filed within 45 days after entry of judgment. A petition
         for rehearing en banc must be filed within the same time limits and in the same
         document as the petition for rehearing and must be clearly identified in the title. The
         only grounds for an extension of time to file a petition for rehearing are the death or
         serious illness of counselor a family member (or of a party or family member in pro se
         cases) or an extraordinary circumstance wholly beyond the control of counselor a
         party proceeding without counsel.

         Each case number to which the petition applies must be listed on the petition and
         included in the docket entry to identitY the cases to which the petition applies. A
         timely filed petition for rehearing or petition for rehearing en banc stays the mandate
         and tolls the running of time for filing a petition for writ of certiorari. In consolidated
         criminal appeals, the filing of a petition for rehearing does not stay the mandate as to
         co-defendants not joining in the petition for rehearing. In consolidated civil appeals
         arising from the same civil action, the court's mandate will issue at the same time in all
         appeals.

         A petition for rehearing must contain an introduction stating that, in counsel's
         judgment, one or more of the following situations exist: (1) a material factual or legal
          matter was overlooked; (2) a change in the law occurred after submission of the case
          and was overlooked; (3) the opinion conflicts with a decision of the U.S. Supreme
          Court, this court, or another court of appeals, and the conflict was not addressed; or (4)
          the case involves one or more questions of exceptional importance. A petition for
          rehearing, with or without a petition for rehearing en banc, may not exceed 3900 words
          if prepared by computer and may not exceed 15 pages if handwritten or prepared on a
          typewriter. Copies are not required unless requested by the court. (FRAP 35 & 40,
          Loc. R. 40(c)).

          MANDATE: In original proceedings before this court, there is no mandate. Unless the
          court shortens or extends the time, in all other cases, the mandate issues 7 days after
          the expiration of the time for filing a petition for rehearing. A timely petition for
          rehearing, petition for rehearing en banc, or motion to stay the mandate will stay
          issuance of the mandate. If the petition or motion is denied, the mandate will issue 7
          days later. A motion to stay the mandate will ordinarily be denied, unless the motion
           presents a substantial question or otherwise sets forth good or probable cause for a
          stay. (FRAP 41, Loc. R. 41).
              Case 1:17-cv-00132-CCB Document 95 Filed 03/11/19
                                                        Pg: 3 of 3 Page 26 of 26 Pages:(3 of 5)
                                                                           Total
                          Doc: 61-1   Filed: 03/11/2019
USCA4 Appeal: 18-1483


                  U.S. COURT OF APPEAL FOR THE FOURTH CIRCUIT BILL OF COSTS FORM
                                             (Civil Cases)

         Directions: Under FRAP 39(a), the costs of appeal in a civil action are generally taxed against appellant if a
         judgment is affirmed or the appeal is dismissed. Costs are generally taxed against appellee if a judgment is
          reversed. If a judgment is affirmed in part, reversed in part, modified, or vacated, costs are taxed as the court
          orders. A party who wants costs taxed must, within 14 days after entry of judgment, file an itemized and
         verified bill of costs, as follows:
         o Itemize any fee paid for docketing the appeal. The fee for docketing a case in the court of appeals is $500

         (effective 12/1/2013). The $5 fee for filing a notice of appeal is recoverable as a cost in the district court.
         o Itemize the costs (not to exceed $.15 per page) for copying the necessary number of formal briefs and

         appendices. (Effective 10/1/2015, the court requires I copy when filed; 3 more copies when tentatively
         calendared; 0 copies for service unless brief/appendix is sealed.). The court bases the cost award on the page
         count of the electronic brief/appendix. Costs for briefs filed under an informal briefing order are not
          recoverable.
          o Cite the statutory authority for an award of costs if costs are sought for or against the United States. See 28

          U.s.c. ~ 2412 (limiting costs to civil actions); 28 U.S.c. ~ 1915(1)(I) (prohibiting award of costs against the
          United States in cases proceeding without prepayment of fees).
          Any objections to the bill of costs must be filed within 14 days of service of the bill of costs. Costs are paid
           directly to the prevailing party or counsel, not to the clerk's office.

          Case Number & Caption:                                                                                 _

          Prevailing Party Requesting Taxation of Costs: ----------------

                                                                                                      IAmount Allowed: __

                                                                                              Page
                                                                                              Cost                Total Cost
            Document
                                                                                                                           Allowed
                                                                                                                          (coun use only)




                                                                                                                                     $0.00


           l. Ifcopying was done commercially, I have attached itemized bills. Ifcopying was done in-house, I certify that my
           standard billing amount is not less than $.1; per copy or, if less, I have reduced the amount charged to the lesser rate.
           2. If costs are sought for or against the United States, I further certify that 28 U.S.C. ~ 2412 permits an award afcosts.
           3. I declare under penalty of perjury that these costs arc true and correct and \\lcrc necessa'rily incurred in this action.


           Signature:                                                    _        Date:   -------------
                                                               Certificate of Service

            I certify that on this date I served this document as follows:

            Signature:                                             _          Date:   ---------------
